Case: 2:96-cr-00010-MHW-CMV Doc #: 101 Filed: 08/07/20 Page: 1 of 3 PAGEID #: 90




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Michael Savage,
                                      Case No. 2:20-cv-3139
      Petitioner,                     Crim. No. 2:96-cr-10
                                      Judge Michael H. Watson
      v.                              Magistrate Judge Chelsey M. Vascura

United States of America,

      Respondent.

                             OPINION AND ORDER

      On July 2, 2020, the Magistrate Judge issued a Report and

Recommendation, pursuant to Rule 4 of the Rules Governing Section 2255

Proceedings, recommending that this action be dismissed. ECF 99. Petitioner

has filed an Objection to the Magistrate Judge’s Report and Recommendation.

ECF 100. Petitioner again argues that his conviction on use of a firearm during,

and in relation to, a crime of violence under 18 U.S.C. § 924(c) violates United

States v. Davis, -- U.S. --, 139 S. Ct. 2319 (2019), because the predicate crime of

attempted robbery, a violation of 18 U.S.C. §§ 2112 and 2, does not involve a

“crime of violence” under 18 U.S.C. § 924(c)(3)(A). Petitioner refers to a decision

from the United States District Court for the Eastern District of New York in

support of this argument. Obj., ECF 100, at PAGEID # 87.

      For the reasons addressed in the Magistrate Judge’s Report and

Recommendation, this Court is not persuaded by Petitioner’s arguments.

Although the United States Court of Appeals for the Sixth Circuit has not yet
Case: 2:96-cr-00010-MHW-CMV Doc #: 101 Filed: 08/07/20 Page: 2 of 3 PAGEID #: 91




weighed in on the issue, this Court agrees with the reasoning of other courts that

have addressed it and have concluded that an attempted robbery amounts to a

crime of violence under the elements clause of § 924(c)(1)(A). See Wallace v.

United States, No. 3:19-cv-01122, 2020 WL 2194002, at ** 5–6 (M.D. Tenn. May

6, 2020) (citing United States v. Dominguez, 954 F.3d 1251, 1255 (9th Cir. 2020)

(agreeing that “attempted Hobbs Act armed robbery is a crime of violence for

purposes of § 924(c)”); United States v. McCant, 805 F. App’x 859, 861 (11th Cir.

2020); United States v. St. Hubert, 909 F.3d 909 335, 351–52 (11th Cir. 2018)

(finding that an attempted “Hobbs Act Robbery constituted a crime of violence

under Section 924(c)’s use-of-force clause”); United States v. Abdulkader, No.

1:16-cr-019, 2019 WL 6351257, at **4–5 (S.D. Ohio Nov. 27, 2019) (agreeing

with St. Hubert’s attempt analysis)).

      Petitioner’s Objection is OVERRULED. The Report and Recommendation

is ADOPTED and AFFIRMED. The Motion to Vacate under 28 U.S.C. § 2255,

ECF 98, is DISMISSED.

      Pursuant to Rule 11 of the Rules Governing Section 2255 Proceedings,

the Court now considers whether to issue a certificate of appealability. 28 U.S.C.

§ 2253(c)(1) (requiring a habeas petitioner to obtain a certificate of appealability

in order to appeal.)

      When a claim has been denied on the merits, a certificate of appealability

may issue only if the petitioner “has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing of

                                          2
Case: 2:96-cr-00010-MHW-CMV Doc #: 101 Filed: 08/07/20 Page: 3 of 3 PAGEID #: 92




the denial of a constitutional right, a petitioner must show “that reasonable jurists

could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were ‘adequate

to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S.

473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)).

      This Court is persuaded that reasonable jurists could debate the dismissal

of Petitioner’s claim as without merit. The certificate of appealability therefore is

GRANTED.

      The Court certifies the following issue for appeal:

      Does Petitioner’s conviction on use of a firearm during and in relation
      to a crime of violence under 18 U.S.C. § 924(c) violate the Supreme
      Court’s decision in Davis?

      IT IS SO ORDERED.


                                        /s/ Michael H. Watson_______________
                                        MICHAEL H. WATSON, JUDGE
                                        UNITED STATES DISTRICT COURT




                                          3
